DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 02/22/2022. The claim amendments are entered. Presently, claims 1-20 remain pending. Claims 1-5, 8-11, 13, 15, and 19-20 have been amended.
Regarding the 35 U.S.C 112(b) rejection of claims 1-20 for having relative terms, Applicant has sufficiently amended the claims to overcome the 112(b) rejection. Accordingly, the 35 U.S.C 112(b) rejections for having relative terms are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1, 10 and 19 are objected to because of the following informalities:  Claims 10 and 19 recite the limitation “weighted effect contribution values” in the limitation “wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node”. The claim limitation should recite: “wherein the aggregator arrangement transports the weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-20 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 1 recites:
Step 2A, Prong 1
	“wherein the plurality of knowledge hardware nodes apply "when state" rules such that each processor hardware node and each aggregator hardware node assign an effect contribution value based on rules applied to data received” (Save for the recitation of generic computer components (“processor” and “node”), this step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
Step 2A, Prong 2
	“wherein the plurality of knowledge hardware nodes apply "when state" rules such that each processor hardware node and each aggregator hardware node assign an effect contribution value based on rules applied to data received” (The “processor and nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).).
	“a series of interconnected compute servers comprising a supervisory hardware node and a plurality of knowledge hardware nodes” (The “servers and nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“at least one aggregator hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“a plurality of processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“wherein each aggregator hardware node receives weighted effect contribution values from at least one processor hardware node or at least one other aggregator node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of receiving weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“wherein the supervisory hardware node provides weighted effect contribution value analysis results determined by all processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the supervisory hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of transporting weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
	“wherein the plurality of knowledge hardware nodes apply "when state" rules such that each processor hardware node and each aggregator hardware node assign an effect contribution value based on rules applied to data received” (The “processor and nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).).
	“a series of interconnected compute servers comprising a supervisory hardware node and a plurality of knowledge hardware nodes” (The “servers and nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“at least one aggregator hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“a plurality of processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each aggregator hardware node receives weighted effect contribution values from at least one processor hardware node or at least one other aggregator node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of receiving weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission)
“wherein the supervisory hardware node provides weighted effect contribution value analysis results determined by all processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission)
“wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the supervisory hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of transporting weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions
Step 2A, Prong 2

“wherein at least one knowledge hardware node comprises a rule package comprising a series of rule sets, each rule set corresponding to a different knowledge hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The specification of the knowledge hardware nodes having a rules package is a field of use limitation. See MPEP 2106.05(h).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein at least one knowledge hardware node comprises a rule package comprising a series of rule sets, each rule set corresponding to a different knowledge hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The specification of the knowledge hardware nodes having a rules package is a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator hardware node.” (The “nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator hardware node.” (The “nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
	“wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically.” (Save for the recitation of a generic computer component (“hardware container”), this step is practically implementable in the human mind and is understood to be a recitation of a mental process.)
Step 2A, Prong 2
“wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically.” (The “hardware container” is understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).
The additional elements do not integrate into a practical application.
Step 2B
“wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically.” (The “hardware container” is understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.” (The specification of the knowledge hardware nodes having a rules package is a field of use limitation. See MPEP 2106.05(h).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.” (The specification of the event describing a data model is a field of use limitation. See MPEP 2106.05(h). The storage device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.” (The specification of the event is a field of use limitation. See MPEP 2106.05(h).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.” (The specification of the event is a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
“wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true.” (This step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
Step 2A, Prong 2
This claim does not recite and additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
“wherein each processor hardware node comprises an effect assessment contribution set by collection of rules in an associated rule set comprising an average of compatibility index values for at least one rule.” (Save for the recitation of generic computer equipment (“processor hardware node”) This step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
Step 2A, Prong 2
“wherein each processor hardware node comprises an effect assessment contribution set by collection of rules in an associated rule set comprising an average of compatibility index values for at least one rule.” (The processor hardware node is understood to be generic computer equipment. See MPEP 2106.05(f).)
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein each processor hardware node provides effect contribution values to an edge comprising a relevant weighting representing a weight the processor hardware node is to be accorded by its aggregator node.” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of providing values is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein each processor hardware node provides effect contribution values to an edge comprising a relevant weighting representing a weight the processor hardware node is to be accorded by its aggregator node.” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of providing values is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1
	“wherein each rule set comprises "when state" rules applicable to one corresponding aggregator hardware node or one corresponding processor hardware node” (Save for the recitation of generic computer components (“processor” and “node”), this step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
“wherein each processor hardware node and each aggregator hardware node assigning an effect contribution value based on rules applied to data received” (Save for the recitation of generic computer components (“processor” and “node”), this step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
Step 2A, Prong 2
	“a rule package comprising a plurality of rule sets;” (The “rule package” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“a series of interconnected compute servers comprising: aggregator hardware nodes; and processor hardware nodes” (The “nodes and servers” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each rule set comprises "when state" rules applicable to one corresponding aggregator hardware node or one corresponding processor hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each processor hardware node and each aggregator hardware node assigning an effect contribution value based on rules applied to data received” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each aggregator hardware node receives weighted effect values from at least one processor hardware node or at least one other aggregator node, and wherein a topmost aggregator hardware node provides analysis results determined by all processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of receiving weights and providing results are directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of transporting weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
“a rule package comprising a plurality of rule sets;” (The “rule package” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“a series of interconnected compute servers comprising: aggregator hardware nodes; and processor hardware nodes” (The “nodes and servers” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each rule set comprises "when state" rules applicable to one corresponding aggregator hardware node or one corresponding processor hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each processor hardware node and each aggregator hardware node assigning an effect contribution value based on rules applied to data received” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“wherein each aggregator hardware node receives weighted effect values from at least one processor hardware node or at least one other aggregator node, and wherein a topmost aggregator hardware node provides analysis results determined by all processor hardware nodes” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of receiving weights and providing results are directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
“wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of transporting weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
This claim does not recite and judicial exceptions.
Step 2A, Prong 2
“wherein the series of interconnected compute servers are further configured to distribute normalized data across the plurality of knowledge hardware nodes.” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of distributing data is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the series of interconnected compute servers are further configured to distribute normalized data across the plurality of knowledge hardware nodes.” (The “nodes” are understood to be generic computer equipment. See MPEP 2106.05(f). The step of transporting weights is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
This claim does not recite any judicial exceptions.
Step 2A, Prong 2
“wherein the series of interconnected compute servers are further configured to supervise algorithm execution across knowledge hardware nodes.” (The “servers and nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the series of interconnected compute servers are further configured to supervise algorithm execution across knowledge hardware nodes.” (The “servers and nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
This claim does not recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the series of interconnected compute servers are further configured to collate and present results of analysis of an actor population.” (The “servers and nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). Collating and presenting results is understood to be mere data gathering. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
	“wherein the series of interconnected compute servers are further configured to collate and present results of analysis of an actor population.” (The “servers and nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). Collating and presenting results is understood to be mere data gathering. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
This claim does not recite and judicial exceptions.
Step 2A, Prong 2
“wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator node.” (The “nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator node.” (The “nodes” are understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f). The step of providing results is directed towards receiving and transmitting data which is understood to be insignificant extra-solution activity. See MPEP 2106.05 subsection II example i: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
	“wherein the rule package comprises a hardware container including a collection of rules organized logically or thematically.”  (Save for the recitation of a generic computer component (“hardware container”), this step is practically implementable in the human mind and is understood to be a recitation of a mental process.)
Step 2A, Prong 2
“wherein the rule package comprises a hardware container including a collection of rules organized logically or thematically.” (The “hardware container” is understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).
The additional elements do not integrate into a practical application.
Step 2B
“wherein the rule package comprises a hardware container including a collection of rules organized logically or thematically.” (The “hardware container” is understood to be generic computer equipment used to apply a judicial exception. See MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.” (The specification of the knowledge hardware nodes having a rules package is a field of use limitation. See MPEP 2106.05(h).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein each rule set comprises rules from a rules storage device and an event described in a corresponding data model.” (The specification of the event describing a data model is a field of use limitation. See MPEP 2106.05(h). The storage device is understood to be generic computer equipment. See MPEP 2106.05(f).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.” (The specification of the event is a field of use limitation. See MPEP 2106.05(h).)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.” (The specification of the event is a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
“wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true.” (This step is practically implementable in the human mind and is understood to be a recitation of a mental process.).
Step 2A, Prong 2
This claim does not recite and additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Claim 19 is substantially similar to claim 1 and is rejected for the same reasons.
Claim 20 recites:
Claim 20 is substantially similar to claim 12 & 13 and is rejected for the same reasons.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 12-13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aggregator arrangement" in “wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the supervisory hardware node”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also recites the limitation “at least one aggregator hardware node”. It is unclear whether “the aggregator hardware nodes” refers to the “at least one aggregator hardware node” or "the aggregator arrangement". For examination purposes, Examiner will interpret it as the latter. Claims 2-9 are dependent claims and are rejected for the same reasons. 
Claim 11 recites the limitation "the plurality of knowledge hardware nodes" in “wherein the series of interconnected compute servers are further configured to distribute normalized data across the plurality of knowledge hardware nodes.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “knowledge hardware nodes”. It is unclear if the “knowledge hardware nodes” is referring to a new set of knowledge hardware nodes or the knowledge hardware nodes recited in claim 11. For Examination purposes the Examiner will be interpreting it as the latter. Claim 13 is dependent on claim 12 and is rejected for the same reasons.
Claim 14 recites the limitation "the knowledge hardware nodes" in “wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator node”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US-20100332652-A1) in view of Sadmasa et al. (US-20180314951-A1).
Regarding Claim 1,
Bhattacharya (US 20100332652 A1) teaches a system comprising: 
a series of interconnected compute servers comprising a supervisory hardware node (para [0022] FIG. 1C is a block diagram of a final aggregator server system 202. Final Aggregator (i.e. Supervisory hardware node.) and a plurality of knowledge hardware nodes (para [0015] One or more client or server devices 102 are connected to a communication network 104, which is also connected to a server system 106. The server system 106 can include worker server systems 206, aggregator server systems 204 and a final aggregator server system 202.) comprising: 
at least one aggregator hardware node (para [0015] The server system 106 can include worker server systems 206, aggregator server systems 204 and a final aggregator server system 202.); and 
a plurality of processor hardware nodes (fig. 2; para [0028]); 
wherein the plurality of knowledge hardware nodes apply… rules (para [0022] The final aggregator server system 202 can include a front end 124, a table database 128, a merging module 130, a rule database 134, rule evaluation module 132, intermediate results 136 and applications 126.) such that each processor hardware node and each aggregator hardware node assign an effect contribution value based on rules applied to data received (para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information. And para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. Aggregate values (i.e. an effect contribution value) assigned based on the rules.); 
wherein each aggregator hardware node receives weighted effect contribution values (para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. For example, an aggregate value could be the sum of the bytes sent or a count of the events. Aggregate value (i.e. weighted effect values) can be counts from an event, the higher the counts, the more heavily the value is weighted.) from at least one processor hardware node or at least one other aggregator node (para [0023] The front end 124 is configured to receive aggregated attribute information from one or more worker server systems 206 or aggregator server systems 204.), and wherein the supervisory hardware node provides weighted effect contribution value analysis results determined by all processor hardware nodes (para [0061] Optionally, at each node of the second set of nodes, two or more distinct second tables are transmitted to a final node in the distributed system (552). At the final node, two or more distinct final tables are generated by merging the aggregated attribute information in the tables transmitted to the node (552). For example, FIG. 4C is a flow chart of a process for merging the aggregated attribute information in the tables transmitted to the final node. Attribute information is sent to a final aggregator (i.e. topmost aggregator hardware node) which is analyzed using rules to produce a merged table (i.e. results).); 
wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the supervisory hardware node (para [0028] Each worker server system 206 creates two or more distinct first tables containing aggregated attribute information for the received events and sends the first tables to one or more aggregator server systems 204 to 204-M. Each aggregator server system 204 generates two or more distinct second tables by merging aggregated attribute information from the first tables and sends the second tables to the final aggregator server system 202. Attribute information/values are stored in tables that are transported to the aggregators.).
Bhattacharya does not explicitly disclose 
wherein the plurality of knowledge hardware nodes apply "when state" rules
However, Sadmasa (US 20180314951 A1) teaches
wherein the plurality of knowledge hardware nodes apply "when state" rules (para [0051] A rule has a form “If state A is true (premise), then state B is true (conclusion)” and represents an implication relation, a causal relation, a contextual relation, an If-then relation, or the like between states. And para [0050] Referring to FIG. 1, a reasoning system 100 of the first example embodiment of the present invention includes an input unit 110, a rule candidate generation unit 120, a rule selection unit 130, a derivation unit 140, an output unit 150, a domain knowledge storage unit 160, and a model storage unit 170.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014])
Regarding Claim 2,
Bhattacharya and Sadmasa teach the system of claim 1. Bhattacharya further teaches wherein at least one knowledge hardware node comprises a rule package comprising a series of rule sets, each rule set corresponding to a different knowledge hardware node (para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information.).
Regarding Claim 3,
Bhattacharya and Sadmasa teach the system of claim 1. Bhattacharya further teaches wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator hardware node (para [0028] Each worker server system 206 creates two or more distinct first tables containing aggregated attribute information for the received events and sends the first tables to one or more aggregator server systems 204 to 204-M. Each aggregator server system 204 generates two or more distinct second tables by merging aggregated attribute information from the first tables and sends the second tables to the final aggregator server system 202.).
Regarding Claim 4,
Bhattacharya and Sadmasa teach the system of claim 2. Sadmasa further teaches wherein the rule package comprises is a hardware container including a collection of rules organized logically or thematically (para [0058] The rule selection unit 130 calculates a score indicating feasibility (a feasibility score) by using the model 171 stored in the model storage unit 170, for each of the generated rule candidates, and selects a new rule based on the calculated feasibility scores. Rules ordered by score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014]).
Regarding Claim 5,
Bhattacharya and Sadmasa teach the system of claim 2. Sadmasa further teaches wherein each rule set comprises rules from a rules storage device (para [0050] Referring to FIG. 1, a reasoning system 100 of the first example embodiment of the present invention includes an input unit 110, a rule candidate generation unit 120, a rule selection unit 130, a derivation unit 140, an output unit 150, a domain knowledge storage unit 160, and a model storage unit 170.) and an event (para [0051] The domain knowledge storage unit 160 stores domain knowledge 161. The domain knowledge 161 is a set of known knowledge (rules) representing relations between states, actions and events relating to a target region (domain) for reasoning.) described in a corresponding data model (para [0057] The model 171 is learned based on rules included in the domain knowledge 161 stored in the domain knowledge storage unit 160, for example. The model 171 may be learned based on known rules collected widely other than the domain knowledge 161, in addition to the rules included in the domain knowledge 161.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014])
Regarding Claim 10,
Bhattacharya (US 20100332652 A1) teaches a system comprising: 
a rule package comprising a plurality of rule sets (para [0021] The rule database 118, stores rules for "counting" (i.e., aggregating information for) respective groups of related events. In some embodiments, each rule in the rule database 118 specifies a group-by attribute set and a time window. The group-by attribute set defines a set of aggregation attributes.); and 
a series of interconnected compute servers (para [0015] The server system 106 can include worker server systems 206, aggregator server systems 204 and a final aggregator server system 202.) comprising: 
aggregator hardware nodes (para [0019] The front end 108 is also configured to send copies of at least some of the tables in the table database 114 to other servers in the distributed system 100, including aggregator servers 204 and final aggregator servers 202. Aggregator (i.e. aggregator node)); and 
processor hardware nodes (para [0018] FIG. 1B is a block diagram of a worker server system 206, in accordance to some embodiments of the invention. The worker server system 206 can include a front end 108, a table database 114, a parsing and initial aggregation module 112, an event database 116, and a rule database 118.);
wherein each rule set comprises…rules applicable to one corresponding aggregator hardware node or one corresponding processor hardware node (para [0022] The final aggregator server system 202 can include a front end 124, a table database 128, a merging module 130, a rule database 134, rule evaluation module 132, intermediate results 136 and applications 126. And para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information.); 
wherein each processor hardware node and each aggregator hardware node assigning an effect contribution value based on rules applied to data received (para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information. And para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. Aggregate values (i.e. an effect contribution value) assigned based on the rules.); 
wherein each aggregator hardware node receives weighted effect values (para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. For example, an aggregate value could be the sum of the bytes sent or a count of the events. Aggregate value (i.e. weighted effect values) can be counts from an event, the higher the counts, the more heavily the value is weighted.) from at least one processor hardware node or at least one other aggregator node (para [0023] The front end 124 is configured to receive aggregated attribute information from one or more worker server systems 206 or aggregator server systems 204.), and wherein a topmost aggregator hardware node provides analysis results determined by all processor hardware nodes (para [0061] Optionally, at each node of the second set of nodes, two or more distinct second tables are transmitted to a final node in the distributed system (552). At the final node, two or more distinct final tables are generated by merging the aggregated attribute information in the tables transmitted to the node (552). For example, FIG. 4C is a flow chart of a process for merging the aggregated attribute information in the tables transmitted to the final node. Attribute information is sent to a final aggregator (i.e. topmost aggregator hardware node) which is analyzed using rules to produce a merged table (i.e. results).); 
wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node (para [0028] Each worker server system 206 creates two or more distinct first tables containing aggregated attribute information for the received events and sends the first tables to one or more aggregator server systems 204 to 204-M. Each aggregator server system 204 generates two or more distinct second tables by merging aggregated attribute information from the first tables and sends the second tables to the final aggregator server system 202. Attribute information/values are stored in tables that are transported to the aggregators.);Serial No. 15/707,830Atty Docket No. SCIA0005 Michael E. Cormier, et al.Page 5
Bhattacharya does not explicitly disclose
wherein each rule set comprises "when state" rules…
	However, Sadmasa (US 20180314951 A1) teaches
wherein each rule set comprises "when state" rules… (para [0051] A rule has a form “If state A is true (premise), then state B is true (conclusion)” and represents an implication relation, a causal relation, a contextual relation, an If-then relation, or the like between states.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014])
Regarding Claim 14,
Bhattacharya and Sadmasa teach the system of claim 10. Bhattacharya further teaches wherein a first set of the knowledge hardware nodes performs computations and provides results of the computations to one aggregator node (para [0028] Each worker server system 206 creates two or more distinct first tables containing aggregated attribute information for the received events and sends the first tables to one or more aggregator server systems 204 to 204-M. Each aggregator server system 204 generates two or more distinct second tables by merging aggregated attribute information from the first tables and sends the second tables to the final aggregator server system 202.).
Regarding Claim 15,
Bhattacharya and Sadmasa teach the system of claim 10. Sadmasa wherein the rule package comprises a hardware container including a collection of rules organized logically or thematically (para [0058] The rule selection unit 130 calculates a score indicating feasibility (a feasibility score) by using the model 171 stored in the model storage unit 170, for each of the generated rule candidates, and selects a new rule based on the calculated feasibility scores. Rules ordered by score.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014]).
Regarding Claim 16,
Bhattacharya and Sadmasa teach the system of claim 10. Sadmasa further teaches wherein each rule set comprises rules from a rules storage device (para [0050] Referring to FIG. 1, a reasoning system 100 of the first example embodiment of the present invention includes an input unit 110, a rule candidate generation unit 120, a rule selection unit 130, a derivation unit 140, an output unit 150, a domain knowledge storage unit 160, and a model storage unit 170.) and an event (para [0051] The domain knowledge storage unit 160 stores domain knowledge 161. The domain knowledge 161 is a set of known knowledge (rules) representing relations between states, actions and events relating to a target region (domain) for reasoning.) described in a corresponding data model (para [0057] The model 171 is learned based on rules included in the domain knowledge 161 stored in the domain knowledge storage unit 160, for example. The model 171 may be learned based on known rules collected widely other than the domain knowledge 161, in addition to the rules included in the domain knowledge 161.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014]).
Regarding Claim 19,
Bhattacharya teaches a system comprising: 
a knowledge base hardware system comprising a rule package comprising a plurality of rule sets configured to receive rules from a rule device and events from an events device (para [0019] The front end 108 is configured to receive events from client/server devices 102. The parsing and initial aggregation module 112 is configured to use two or more rules, stored in the rule database 118, and received events from the front end 108 to produce aggregated attribute information (also called aggregated event information) for the received events.); and 
a series of interconnected compute servers comprising: 
aggregator hardware nodes (para [0019] The front end 108 is also configured to send copies of at least some of the tables in the table database 114 to other servers in the distributed system 100, including aggregator servers 204 and final aggregator servers 202. Aggregator (i.e. aggregator node)); and 
processor hardware nodes (para [0018] FIG. 1B is a block diagram of a worker server system 206, in accordance to some embodiments of the invention. The worker server system 206 can include a front end 108, a table database 114, a parsing and initial aggregation module 112, an event database 116, and a rule database 118.), 
wherein each rule set comprises "when state" rules applicable to one corresponding aggregator hardware node or one corresponding processor hardware node (para [0022] The final aggregator server system 202 can include a front end 124, a table database 128, a merging module 130, a rule database 134, rule evaluation module 132, intermediate results 136 and applications 126. And para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information.); 
wherein each processor hardware node and each aggregator hardware node assigning an effect contribution value based on rules applied to events received (para [0029] FIG. 3A illustrates tables stored on worker nodes 206, aggregator nodes 204, and final aggregators 202, in accordance to some embodiments of the invention. Each node stores a set of rules used for aggregating event attribute information. And para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. Aggregate values (i.e. an effect contribution value) assigned based on the rules.);
wherein each aggregator hardware node receives weighted effect values (para [0030] Each row also contains one or more aggregate values 324. In some embodiments, aggregate values are determined from the event attributes. For example, an aggregate value could be the sum of the bytes sent or a count of the events. Aggregate value (i.e. weighted effect values) can be counts from an event, the higher the counts, the more heavily the value is weighted.) from at least one processor hardware node or at least one other aggregator node (para [0023] The front end 124 is configured to receive aggregated attribute information from one or more worker server systems 206 or aggregator server systems 204.), and wherein a topmost aggregator hardware node provides analysis results determined by all processor hardware nodes (para [0061] Optionally, at each node of the second set of nodes, two or more distinct second tables are transmitted to a final node in the distributed system (552). At the final node, two or more distinct final tables are generated by merging the aggregated attribute information in the tables transmitted to the node (552). For example, FIG. 4C is a flow chart of a process for merging the aggregated attribute information in the tables transmitted to the final node. Attribute information is sent to a final aggregator (i.e. topmost aggregator hardware node) which is analyzed using rules to produce a merged table (i.e. results).); 
wherein the aggregator arrangement transports weighted effect contribution values from the processor hardware nodes through the aggregator hardware nodes to the topmost aggregator hardware node (para [0028] Each worker server system 206 creates two or more distinct first tables containing aggregated attribute information for the received events and sends the first tables to one or more aggregator server systems 204 to 204-M. Each aggregator server system 204 generates two or more distinct second tables by merging aggregated attribute information from the first tables and sends the second tables to the final aggregator server system 202. Attribute information/values are stored in tables that are transported to the aggregators.).
Bhattacharya does not explicitly disclose
wherein each rule set comprises "when state" rules
However, Sadmasa (US 20180314951 A1) teaches
wherein each rule set comprises "when state" rules (para [0051] A rule has a form “If state A is true (premise), then state B is true (conclusion)” and represents an implication relation, a causal relation, a contextual relation, an If-then relation, or the like between states.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rule sets of Bhattacharya with the rules of Sadmasa.
Doing so would allow for would allow for generating new rules. This can be helpful for solving issues when there is a shortage or lack of knowledge (para [0011]-para [0014])

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhattacharya and Sadmasa, as applied above, and further in view of Zhong et al. (US-20170093645-A1).
Regarding Claim 6,
Bhattacharya and Sadmasa teach the system of claim 5. 
	Bhattacharya and Sadmasa do not explicitly disclose 
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.
However, Zhong teaches
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event (para [0093] In some embodiments, a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5).).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Bhattacharya and Sadmasa with the method of retrieving information of Zhong et al. (para [0133] Each indexer 206 may be responsible for storing and searching a subset of the events contained in a corresponding data store 208. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel.).
Doing so would allow for faster data retrieval (para [0132] This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval.)
Regarding Claim 17,
Bhattacharya and Sadmasa teach the system of claim 16.
Bhattacharya and Sadmasa do not explicitly disclose 
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event.
However, Zhong teaches
wherein the corresponding data model defines a type of event, event organization, and characteristics of each data field in the event (para [0093] In some embodiments, a common field name may be used to reference two or more fields containing equivalent data items, even though the fields may be associated with different types of events that possibly have different data formats and different extraction rules. By enabling a common field name to be used to identify equivalent fields from different types of events generated by disparate data sources, the system facilitates use of a "common information model" (CIM) across the disparate data sources (further discussed with respect to FIG. 5).).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Bhattacharya and Sadmasa with the method of retrieving information of Zhong et al. (para [0133] Each indexer 206 may be responsible for storing and searching a subset of the events contained in a corresponding data store 208. By distributing events among the indexers and data stores, the indexers can analyze events for a query in parallel.).
Doing so would allow for faster data retrieval (para [0132] This may not only improve time-based searching, but also allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval.)

Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhattacharya and Sadmasa, as applied above, and further in view of Jebara et al. (US-20120005238-A1).
Regarding Claim 7,
Bhattacharya and Sadmasa teach the system of claim 1. 
	Bhattacharya and Sadmasa do not explicitly disclose
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true.
However, Jebara et al. (US 20120005238 A1) teaches
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true (para [0041] The edge weight values for the online dating service problem can be compatibility index values that represent compatibility values for the respective edges (or connections) between respective members on the graph. The compatibility index value can be computed by any suitable process or system, for example, collaborative filtering, matching of profiles based on similarity or more complex rules, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the rules engine of Bhattacharya and Sadmasa with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)
Regarding Claim 9,
Bhattacharya and Sadmasa teach the system of claim 3. 
Bhattacharya and Sadmasa do not explicitly disclose
wherein each processor hardware node provides effect contribution values to an edge comprising a relevant weighting representing a weight the processor hardware node is to be accorded by its aggregator node.
However, Jebara et al. (US 20120005238 A1) teaches
wherein each processor hardware node provides effect contribution values to an edge comprising a relevant weighting representing a weight (para [0077] At 606, degree constraints are set for the original nodes within the expanded graph data structure. The degree constraint for the original nodes is set to the size of one side of the original weight matrix. In other words, if the original weight matrix is of size n.times.n, then the original nodes are constrained such the b=n when performing the b-matching on the expanded graph and expanded weight matrix.) the processor hardware node is to be accorded by its aggregator node (para [0063] In particular, in this example, a first group of node processors (322-328) correspond to nodes u1-u4 of the graph shown in FIG. 3A, respectively.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the rules engine of Bhattacharya and Sadmasa with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)
Regarding Claim 18,
Bhattacharya and Sadmasa teach the system of claim 10.
	Bhattacharya and Sadmasa do not explicitly disclose wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true
However, Jebara et al. (US 20120005238 A1) teaches
wherein the rule set comprises a relevancy rule that generates a compatibility index measuring degree to which an associated premise is true (para [0041] The edge weight values for the online dating service problem can be compatibility index values that represent compatibility values for the respective edges (or connections) between respective members on the graph. The compatibility index value can be computed by any suitable process or system, for example, collaborative filtering, matching of profiles based on similarity or more complex rules, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the rules engine of Bhattacharya and Sadmasa with the rules engine of Jebara et al. (Abs. The belief propagation method is adapted to use a compressed message update rule and to be suitable for use with distributed processing systems.).
Doing so would allow for optimized computer transactions (para [0004] Embodiments of the disclosed subject matter relate generally to systems, methods, programs, computer readable media, and devices that benefit from the optimization of links between things, for example, those that optimize computer transactions, provide certain types of machine intelligence such as pattern recognition, make and optimize recommendations to facilitate and others.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhattacharya and Sadmasa, as applied above, and further in view of Cormier et al. (US-9087090-B1).
Regarding Claim 8,
Bhattacharya and Sadmasa teach the system of claim 3. 
	Bhattacharya and Sadmasa teach the do not explicitly disclose
wherein each processor hardware node comprises an effect assessment contribution set by collection of rules in an associated rule set comprising an average of compatibility index values for at least one rule.
However, Cormier et al. (US 9087090 B1) teaches
wherein each processor hardware node comprises an effect assessment contribution set by collection of rules in an associated rule set comprising an average of compatibility index values for at least one rule (Col. 17 lines 32-37; For example, the compatibility indices can be combined by computing an average of the compatibility indices, or alternatively by computing a weighted average of the compatibility indices based on an ordering of associated qualitative search terms in the query.).
It would have been obvious to one of ordinary skill in the art to combine the method of retrieving information of Bhattacharya and Sadmasa with the method of retrieving information of Cormier et al.
Doing so would allow for faster data retrieval (Col. 6 lines 26-30; This not only improves time-based searches, but it also allows events with recent timestamps that may have a higher likelihood of being accessed to be stored in faster memory to facilitate faster retrieval.),

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhattacharya and Sadmasa, as applied above, and further in view of Chen et al. (US-20170093619-A1).
Regarding Claim 11,
Bhattacharya and Sadmasa teach the system of claim 10. 
	While Sadmasa disclose normalized data, Bhattacharya and Sadmasa do not explicitly disclose
wherein the series of interconnected compute servers are further configured to distribute normalized data across the plurality of knowledge hardware nodes.
However, Chen teaches
wherein the series of interconnected compute servers are further configured to distribute normalized data across the plurality of knowledge hardware nodes (para [0269] Searching is directly applied on the distributed database which is distributed in each network node.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the distributed system for applying rules of Bhattacharya and Sadmasa with the distributed system (para [0044] The present invention has two primary options for architecture, using a centralized architecture or a distributed architecture.) for applying rules (para [0183] Terminal software send rules packages to related network nodes and let related network nodes apply these rules themselves.) of Chen.
Doing so would allow for improved computer integration (para [0040] IoT allows objects to be sensed and "read" and controlled remotely across existing network infrastructure. This creates opportunities for direct integration between the physical world and computer-based systems, giving opportunities for improved efficiency, accuracy, and economic benefit.)
Regarding Claim 12,
Bhattacharya, Sadmasa, and Chen teach the system of claim 11. Bhattacharya wherein the series of interconnected compute servers are further configured to supervise algorithm execution across knowledge hardware nodes (para [0003] Event messages produced by the devices in a computer system, such as a computer center or server system, are used to monitor and manage computer systems and networks. In addition to reporting the health of network devices, hosts and servers, event messages also report on activities, such as network traffic, observed by the devices in a computer system. The counts of various event messages can be correlated to detect system conditions and/or predict problems.).
Regarding Claim 13,
Bhattacharya, Sadmasa, and Chen teach the system of claim 12. Bhattacharya further teaches wherein the series of interconnected compute servers are further configured to collate and present results of analysis of an actor population (para [0015] In some embodiments, the distributed system 100 is, or includes, a data center providing servers to a community of users, and thus includes application servers as well as the devices required to support those servers, management of the system 100, and communications with computers and devices outside the system 100.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhattacharya and Sadmasa, as applied above, and further in view of Zimmerman et al. (US-20160132926-A1).
Regarding Claim 20,
Bhattacharya and Sadmasa teach the system of claim 19. Bhattacharya further teaches, distribute normalized data across the aggregator hardware nodes and the processor hardware nodes (para [0061] Optionally, at each node of the second set of nodes, two or more distinct second tables are transmitted to a final node in the distributed system (552). At the final node, two or more distinct final tables are generated by merging the aggregated attribute information in the tables transmitted to the node (552). For example, FIG. 4C is a flow chart of a process for merging the aggregated attribute information in the tables transmitted to the final node.), …supervise algorithm execution across aggregator hardware nodes and the processor hardware nodes (para [0003] Event messages produced by the devices in a computer system, such as a computer center or server system, are used to monitor and manage computer systems and networks. In addition to reporting the health of network devices, hosts and servers, event messages also report on activities, such as network traffic, observed by the devices in a computer system. The counts of various event messages can be correlated to detect system conditions and/or predict problems.), and collate and present results of analysis of an actor population (para [0015] In some embodiments, the distributed system 100 is, or includes, a data center providing servers to a community of users, and thus includes application servers as well as the devices required to support those servers, management of the system 100, and communications with computers and devices outside the system 100.).
	Bhattacharya and Sadmasa do not explicitly disclose
	wherein the series of interconnected compute servers are configured to normalize data using a common taxonomy, 
However, Zimmerman (US 20160132926 A1) teaches
wherein the series of interconnected compute servers are configured to normalize data using a common taxonomy (para [0045] A variety of modifications can be applied to existing product titles and/or content. One or more attributes within the existing data can be normalized attributes, i.e. any attribute in a title can be replaced with the normalized version identified using the taxonomy.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the distributed system of Bhattacharya with the data normalization of Zimmerman.
Doing so would allow for conforming the data to fit certain requirements (para [0044])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma (US-20150254741-A1) – distributed system utilizing a normalized taxonomy.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121